Citation Nr: 0818437	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a left knee 
disability to include as secondary to the service-connected 
lumbar spine disability.  

2. Entitlement to service connection for a right knee 
disability to include as secondary to the service-connected 
lumbar spine disability.  

3. Entitlement to a rating higher than 20 percent for 
discogenic disease and arthritis of the lumbar spine with 
laminectomy, partial facetectomy, and neuroforaminotomy, L2-
L4.  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1966 to August 1969.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2001, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In July 2003, the veteran withdrew his request for a hearing 
before the Board. 

In September 2005 and June 2007, the Board remanded the case 
for additional development.  As the requested development has 
been completed with regard to the claims for service 
connection for a left knee disability and for a higher rating 
for the lumbar spine disability, no further action to ensure 
compliance with the remand directives is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).

As for the issue of service connection for a right knee 
disability, the requested development was not completed, and 
thus it is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




FINDINGS OF FACT

1. The left knee disability with arthritis was not shown to 
have had onset during service or to have manifested to a 
compensable degree within one year from the date of 
separation from service; and a left knee disability, first 
diagnosed after service beyond the one-year presumptive 
period, is unrelated to an injury, disease, or event of 
service origin; and the post-service left knee disability was 
not caused by or made worse by the service-connected 
discogenic disease and arthritis of the lumbar spine with 
laminectomy, partial facetectomy, and neuroforaminotomy, L2-
L4.

2. Prior to October 26, 2005, the service-connected 
discogenic disease and arthritis of the lumbar spine with 
laminectomy, partial facetectomy, and neuroforaminotomy, L2-
L4, is manifested by chronic low back pain, moderate 
limitation of motion (90 degrees of forward flexion, 10 
degrees of extension, 15 degrees of lateral flexion, and 20 
degrees of rotation), and degenerative disc disease confirmed 
by X-ray; there is no objective evidence to demonstrate that 
the lumbar spine disability is productive of severe 
impairment or that there are incapacitating episodes having a 
total duration of at least four weeks during a 12-month 
period; a neurological defect such as spinal cord compression 
or radiculopathy related to the lumbar spine was not found to 
be present.  

3. Beginning October 26, 2005, the service-connected 
discogenic disease and arthritis of the lumbar spine with 
laminectomy, partial facetectomy, and neuroforaminotomy, L2-
L4, is manifested by chronic low back pain, moderate 
limitation of motion (30 degrees of forward flexion, 10 
degrees of extension, 10 degrees of lateral flexion, and 10 
degrees of rotation), and degenerative disc disease confirmed 
by X-ray; there is no objective evidence to demonstrate that 
the lumbar spine disability is productive of severe 
impairment or that there are incapacitating episodes having a 
total duration of at least four weeks during a 12-month 
period; a neurological defect such as spinal cord compression 
or radiculopathy related to the lumbar spine was not found to 
be present.  


CONCLUSIONS OF LAW

1. A left knee disability is not due to disease or injury 
that was incurred in or aggravated by service; degenerative 
changes of the left knee as a chronic disease may not be 
presumed to have been incurred in service; and a left knee 
disability was not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2007).

2. The criteria for a rating higher than 20 percent for 
discogenic disease and arthritis of the lumbar spine with 
laminectomy, partial facetectomy, and neuroforaminotomy, L2-
L4, for the period prior to October 26, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a including Diagnostic Codes 5292, 5295 (effective 
prior to September 26, 2003), Diagnostic Code 5293 (effective 
on September 23, 2002), and Diagnostic Codes 5237, 5242, 5243 
(effective on September 26, 2003); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2007).  

3. The criteria for a 40 percent rating, and no higher, for 
discogenic disease and arthritis of the lumbar spine with 
laminectomy, partial facetectomy, and neuroforaminotomy, L2-
L4, for the period beginning October 26, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5292, 5295 (effective prior 
to September 26, 2003), Diagnostic Code 5293 (effective on 
September 23, 2002), and Diagnostic Codes 5237, 5242, 5243 
(effective on September 26, 2003); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  



The RO provided VCAA post-adjudication notice by letters, 
dated in May 2003 (regarding the spine), October 2004 
(regarding both the spine and knee), and June 2007 (regarding 
both the spine and knee).  The veteran was notified of the 
type of evidence to substantiate the claim for service 
connection, including on a secondary basis.  The VCAA notice 
also included the type of evidence needed to substantiate the 
claim for a higher rating, namely, evidence indicating an 
increase in severity and the effect that worsening has on the 
claimant's employment and daily life.

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence in his possession 
that pertained to the claims.  The notice in June 2007 
included notice of the provisions for the effective date of 
the claims and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim for service connection); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  

The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claims were readjudicated 
as evidenced by the supplemental statement of the case, dated 
in December 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Additionally, as to the claim for increase, at this stage of 
the appeal, when the veteran already has notice of the rating 
criteria as provided in the statement of the case in May 2003 
and supplemental statements of the case in June 2004, 
December 2006, and December 2007, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  For this reason, the 
deficiency as to VCAA compliance under Vazquez-Flores, 
regarding general notice of the criteria of the Diagnostic 
Code under which the claimant is rated, which consists of a 
specific measurement or test result, is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).   

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity for a 
personal hearing, but he declined a hearing.  The RO has 
obtained the service medical records and VA medical records.  
The veteran himself has submitted private medical records, 
such as those from L.S., M.D.  He has not identified any 
additionally available evidence for consideration. 

VA has conducted medical inquiry in the form of VA 
compensation examinations in an effort to substantiate the 
claims.  38 U.S.C.A. § 5103A(d).  The veteran was afforded VA 
examinations in October 2000, October 2005, January 2006 
(with addendum reports dated in April 2006 and September 
2006), and July 2007 to evaluate the disabilities at issue.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R.§ 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply. 

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Factual Background

The service medical records contain no complaint, clinical 
finding, or diagnosis of a left knee disability.  There have 
been complaints of numbness and tenderness in the left upper 
leg in relation to an injury sustained in July 1968, but 
there were no specific references to the left knee.  On a 
separation physical examination in July 1969, the lower 
extremities were evaluated as normal with the exception of a 
scar in the left inguinal area on the thigh.  It was noted 
that the left thigh scar was from a "battle injury".  
(Service connection has been established for scar of the left 
thigh.)  

After service, on VA examination in January 1970, the veteran 
complained of numbness, strain, and pain in the left leg, and 
of stiffness in the joint areas of the left leg.  It was 
noted that the veteran had suffered a left thigh injury 
during service.  The diagnosis was contusion and laceration 
of the left upper thigh.  There was no diagnosis referable to 
the left knee.  In January 1980, private medical records show 
that the veteran complained of stiffness in the left knee.  
There was no diagnosis referable to the left knee.  In May 
1989, a private physician, L.S., M.D., reported that among 
various ailments the veteran had "a more generalized 
arthritis manifested as pain and stiffness" in his knees and 
elbows.  

In September 1992, private medical records show that the 
veteran underwent left knee surgery due to progressive 
instability.  The postoperative diagnoses were a tear of the 
medial meniscus, soft tissue mass of the infrapatellar 
region, and chondromalacia of the patella.  

In December 1999, a private physician, L.S., M.D., reported 
that he had seen the veteran for the past 15 years and 
related the veteran's history of having fallen while training 
in 1966 and experiencing some problems with his left lower 
extremity at that time.  In September 2000, the physician 
expressed the opinion that the veteran's "knee problems are 
probably significantly related to his military injuries."  
The physician did not elaborate as to what injuries he 
attributed the knee problems.  

At the time of a VA examination in October 2000, the veteran 
was diagnosed with bilateral knee pain with medial joint line 
tenderness suggestive of possible early non-radiographic 
arthritis.  VA records show that in November 2004 X-rays of 
the knees showed no significant abnormality except for 
minimal degenerative changes.  An MRI of the left knee in 
January 2005 showed narrowing of the medial compartment, 
patella spurring, moderate effusion, atrophy of the medial 
meniscus, a possible tear of the lateral meniscus, and a 
osteochondral defect of the medial tibial plateau.  In July 
2005, left knee arthroscopy revealed patellofemoral arthritis 
and chondrocalcinosis throughout the joint.  

On VA examination in October 2005, the diagnosis was post-
traumatic left knee arthritis with osteochondral defect in 
the medial femoral condyle.  The VA examiner expressed the 
opinion that it was not at least as likely as not that the 
left knee disability was attributable to the service-
connected lumbar spine disorder, and that it was more likely 
than not that the left knee condition was related to direct 
injury sustained during service.  The examiner did not 
specify or otherwise elaborate as to what injury he 
attributed the knee disability.  



In April 2006, another VA examiner, who had reviewed the 
veteran's claims file, expressed the opinion that the 
veteran's left knee condition was not likely attributable to 
his service-connected lumbar spine disability, but that the 
chronic degenerative changes were as likely as not related to 
combat.  Thereafter, the veteran's claims file was returned 
to the VA examiner for his review of the service medical 
records and for his determination as to what service injury 
the current disability was related.  The VA examiner provided 
an addendum report in September 2006, wherein he indicated 
that after an extensive review of the file the veteran's left 
knee was not likely related to his military service.  He 
cited to a normal knee examination at the time of an exit 
examination.  

On VA examination in July 2007, the examiner stated that he 
was unable to substantiate in the service records that the 
veteran sustained an osteochondral injury to the left knee, 
as was related in one of the VA examination reports, and that 
outside of specific injuries such as the osteochondral 
injury, it was unlikely, based on physical examination and X-
ray findings, that the veteran's knee pain was secondary to a 
service incident.  

Analysis

The veteran alleges that in 1966 he injured his left knee 
during training when he hit the knee on some rocks.  He also 
claims that his left knee was injured at the time he was 
crushed between an earth mover and a truck during service in 
1968, when he also injured his left thigh.  He states that 
after the injuries his knee has become progressively worse.  
He also claims that his left knee is associated with his 
service-connected lumbar spine disability.

The medical evidence shows that the veteran is currently 
diagnosed with a left knee degenerative changes and an 
osteochondral defect.  On the basis of the service medical 
records, a left knee disability was not affirmatively shown 
to be present during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  



After service, despite isolated complaints of a left knee 
condition in January 1970 and January 1980, a left knee 
disability was first documented in 1989, when a private 
physician indicated that the veteran had a generalized 
arthritis in the knees.  Three years later, the veteran 
underwent left knee arthroscopic surgery on the knee related 
to a tear of the meniscus and chondromalacia of the patella.  
Later, X-rays showed degenerative changes in the left knee 
joint, and there was a diagnosis of post-traumatic knee 
arthritis and osteochondral defect.  

The absence of continuity of left knee complaints from 1970 
to 1980 and from 1980 to 1989 interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  And while the veteran has stated that his 
left knee disability had grown progressively worse since in-
service injuries, there is only two documented complaints 
relevant to the left knee in 1970 and in 1980) until 1989, a 
period of about 20 service years after service, when the 
private physician diagnosed generalized arthritis.  The Board 
finds the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, service connection for a 
left knee disability based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is not established.  

Also, the record shows that left knee arthritis was first 
documented many years after service, well beyond the one-year 
presumptive period for degenerative changes or arthritis as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

As for service connection based on the initial documentation 
of a left knee disability after service under 38 C.F.R. § 
3.303(d), there are various medical opinions of record 
concerning the onset of the current left knee condition.  The 
opinions in favor of the claim, that is, those furnished by 
the private physician in September 2000 and by the VA 
examiners in October 2005 and April 2006, evidently either 
did not have the benefit of review of the service medical 
record or did not base their conclusions on any fact 
supported by the service medical record.  When requested to 
specify the in-service injury that resulted in the current 
left knee disability, the VA examiner in April 2006 amended 
his opinion in September 2006 to state that the left knee 
condition was not likely related to service.  Also, VA 
examiner in July 2007 was unable to find an in-service injury 
to substantiate the claim of a connection between the current 
knee disability and the veteran's period of service.  In 
light of the foregoing, the Board finds that the weight of 
the medical evidence is against an association or link 
between the current left knee disability and an injury or 
disease of service origin.  

Additionally, there is no favorable medical evidence to link 
the left knee disability to the service-connected lumbar 
spine disability.  Rather, the medical evidence of record 
opposes the claim, as the VA examiners in reports dated in 
October 2005, April 2006, and September 2006 unanimously 
expressed the opinion that the left knee disability was 
unlikely related to the spinal disorder.  

Even if it is presumed that the veteran is a combat veteran 
who suffered a left knee injury during combat, as suggested, 
even though there is no official record of such incurrence, 
38 U.S.C.A. § 1154(b), to substantiate the claim there still 
must be medical evidence of a current disability and a nexus 
to service.  Both of these requirements have not been 
satisfied in this case, as the preponderance of the evidence 
is against a relationship between the currently demonstrated 
left knee disability and the alleged in-service injuries.  

As for the veteran's statement relating his current left knee 
disability to an injury during service, and as the veteran is 
competent to describe symptoms pertaining to his claimed 
disability, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  Therefore, the 
veteran's statement is not competent evidence on the question 
of medical causation, that is, whether the current left knee 
disability is the result of an in-service injury.

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
the weight of the evidence is against the claim of service 
connection for a left knee disability, as articulated above, 
the Board finds that service connection is not warranted on a 
direct, presumptive, or secondary basis.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
left knee disability, the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).  

II. Claim for Increase 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1  

The service-connected discogenic disease and arthritis of the 
lumbar spine with laminectomy, partial facetectomy, and 
neuroforaminotomy, L2-L4, is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 26, 2003).  



The veteran filed his claim for increase in September 2000, 
and during the period considered in his appeal, the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective in September 23, 2002, and 
again effective September 26, 2003.  When the rating criteria 
are amended during the course of the appeal, the Board 
considers both the old and the current schedular criteria 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  VAOPGCPREC 3-2000.  

In this case, the pertinent medical evidence consists of VA 
examinations conducted in October 2000, October 2005, and 
July 2007; VA records; and private medical records. 

Criteria effective prior to September 23, 2002

Under the "old" rating criteria for 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma established by 
X-ray findings is rated as degenerative arthritis on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, for evaluating 
limitation of motion of the lumbar spine, the criteria for 
the next higher rating, 40 percent, requires severe 
limitation of motion.  

The medical evidence shows that the veteran's lumbar spine is 
not more than moderately limited in motion prior to October 
26, 2005, but that beginning October 26, 2005, severe 
limitation of motion is demonstrated.  For example, at the 
time of a VA examination in October 2000, the range of motion 
of the lumbar spine was as follows:  90 degrees of forward 
flexion, 10 degrees of extension, 15 degrees of lateral 
flexion, and 20 degrees of rotation.  At the time a VA 
examination on October 26, 2005, the range of motion of the 
lumbar spine was as follows:  60 degrees of forward flexion, 
20 degrees of extension, 20 degrees of lateral flexion, and 
20 degrees of rotation.  

The examiner also indicated that the veteran's range of 
motion was limited by pain and that his current loss of range 
of motion due to pain was as follows:  30 degrees of forward 
flexion, 10 degrees of extension, 10 degrees of lateral 
flexion, and 10 degrees of rotation.  Private and VA 
outpatient records do not furnish findings in terms of 
specific degrees of range of motion loss, but they are 
replete with notations of chronic low back pain.  

There is objective evidence to show that the veteran's lumbar 
spine is appropriately characterized as having moderate 
limitation of motion prior to October 26, 2005, but that 
beginning on October 26, 2005, his lumbar spine disability is 
properly evaluated as being severely restricted in motion.  
Accordingly, under Diagnostic Code 5292 the criteria for a 
rating higher than 20 percent are not satisfied prior to 
October 26, 2005, and that the criteria for a 40 percent 
rating, which is the maximum permitted, have been met 
beginning October 26, 2005.  

In furnishing range of motion findings, consideration was 
given to increased pain with motion.  For example, the VA 
examiner in October 2005 offered specific comments in that 
regard, as noted previously.  The examiner also stated that 
range of motion was not further limited by weakness, 
fatigability, lack of endurance, or lack of coordination.  
And as to flare-ups, the examiner stated that they would 
involve pain only, and would decrease the range of motion 
further.  The VA examiner in October 2000 did not furnish 
clinical findings regarding factors that may have further 
decreased the range of motion of the lumbar spine.  Overall, 
the Board finds that there is no objective evidence to show 
that pain on use or during flare-ups results in additional 
functional limitation to the extent that the lumbar spine is 
severely limited in motion prior to October 26, 2005, under 
Diagnostic Code 5292.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Under the "old" rating criteria for rating intervertebral 
disc syndrome, the criteria for the next higher rating, 40 
percent, are evidence of severe recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  The objective evidence does not show that the veteran 
meets this criteria for the period covered in this appeal.  

VA examination reports in October 2000, October 2005, and 
July 2007, despite radiographic evidence of diffuse 
degenerative disc disease in the lumbar spine, do not show 
objective manifestations of a severe disc syndrome.  In 
October 2000, for example, there was a negative straight leg 
raising test bilaterally and the veteran was neurologically 
intact in the lower extremities from L1-S1 in the motor and 
sensory distribution.  In October 2005, X-rays showed 
moderate degenerative disc disease throughout the lumbar 
spine, yet sensation was intact with decreased and patchy 
nondermatomal distribution.  Strength in the lower 
extremities was 4/5, and reflexes were 1+ at the patella 
bilaterally and 0 at the Achilles bilaterally.  For a more 
complete neurological assessment, the veteran underwent a VA 
examination in July 2007, at which time a history of numbness 
in the lower extremities was noted.  On the examination, 
there was decreased responsivity in the feet, although 
inconsistency was also noted.  Strength testing in the right 
lower extremity was normal, while the left extremity 
displayed proximal collapsing weakness, most prominently of 
the quadriceps and dorsiflexion of the foot.  No pathological 
reflexes were noted, and there was no coordination defect.  
The examiner commented that subsequent to low back surgeries, 
the veteran appeared to have a combination of pain 
distributions that were most likely musculoskeletal and non-
radiculopathic.  He further stated that the veteran displayed 
clearly evident behavioral factors of weakness, primarily in 
the left leg, and he concluded that from a neurological 
standpoint the examination did not reveal evidence of a 
neurological defect such as spinal cord compression or 
radiculopathy that should limit his daily living.  VA 
outpatient records show findings such as decreased sensation 
and motor strength in both lower extremities, which are not 
inconsistent with those of the VA examination reports, and 
also show that the veteran is being followed for diabetes 
mellitus that has affected his sensation and pulses of the 
feet.  

The foregoing findings, particularly in the absence of severe 
recurring attacks with intermittent relief, do not show that 
the veteran's lumbar spine disability more nearly 
approximates or equates to severe intervertebral disc 
syndrome to warrant a rating higher than 20 percent under 
Diagnostic Code 5293, even considering pain on movement, pain 
on use, or pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Other applicable rating criteria effective prior to September 
2002 consist of 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002), for evaluating lumbosacral strain.  Under Diagnostic 
Code 5295, the criteria for the next higher (and maximum) 
rating, 40 percent, are severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.    

As noted previously, the record shows that for the period 
prior to October 26, 2005, the veteran's lumbar spine is 
limited in motion, but not to the degree contemplated under 
Diagnostic Code 5295 for a 40 percent rating.  Also prior to 
October 26, 2005, there was no showing of listing of the 
whole spine to the opposite side or Goldthwait's sign.  He 
used a cane for balance at the time of the October 2000 VA 
examination, but it was not until the time of the VA 
examination in October 2005 that he presented in a wheelchair 
apparently due to spine and lower extremity disabilities.  
Throughout the period of the appeal, he has had paravertebral 
muscular tenderness.  However, X-rays of the lumbar spine for 
the period considered in this appeal do not confirm 
degenerative joint changes and narrowing of joint spaces at 
various levels, such as in October 2005 when a radiologic 
report indicated mild kyphosis without acute bony pathology.  
The Board finds that the findings do not more nearly 
approximate or equate to severe low back strain to warrant a 
rating higher than 20 percent under Diagnostic Code 5295, 
even considering pain on movement, pain on use, or pain 
during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).    

The lumbar spine disability does not meet the criteria in 
effect prior to September 23, 2002, for a rating higher than 
20 percent for the period prior to October 26, 2005, but that 
for the period beginning October 26, 2005, the lumbar spine 
disability satisfies the criteria under Diagnostic Code 5292 
for a 40 percent rating.    



Criteria effective on September 23, 2002

The criteria for evaluating limitation of motion of the 
lumbar spine and lumbosacral strain, as in effect prior to 
September 23, 2002, remained the same, despite other 
revisions to spine evaluation criteria that were made 
effective on September 23, 2002.  As previously noted herein 
above, the veteran meets the criteria for the maximum rating 
under Diagnostic Codes 5292 and 5295, for the period 
beginning October 26, 2005, and no higher rating is permitted 
for that period. 

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

The accompanying notes to Diagnostic Code 5293 provide that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnosis code or codes.  

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent rating requires mild incomplete paralysis.  A 20 
percent rating requires moderate incomplete paralysis.  
38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 
8620, 8720.  

For such other nerves as the external popliteal nerve (common 
peroneal), internal popliteal nerve (tibial), and anterior 
crural nerve (femoral), incomplete paralysis warrants a 10 
percent rating when mild, 20 percent rating when moderate, 
and 30 percent rating when severe.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8524, 8526.  The posterior tibial 
nerve is evaluated as 10 percent disabling for either mild or 
moderate incomplete paralysis, and as 20 percent disabling 
for severe incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525.  

Moderate incomplete paralysis is required for a compensable 
(10 percent) rating for the musculocutaneous nerve 
(superficial peroneal) and anterior tibial nerve (deep 
peroneal).  38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8523.  
Severe to complete paralysis is required for a compensable 
(10 percent) rating for the internal saphenous nerve, 
obturator nerve, external cutaneous nerve of the thigh, and 
ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 
8527, 8528, 8529, 8530.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis given with each nerve, whether the less 
than total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  



With respect to the rating criteria based on incapacitating 
episodes, VA and private medical records do not show that a 
physician has prescribed the veteran bed rest for his lumbar 
spine, except during periods of convalescence from spinal 
surgery.  The file shows that his lumbar spine has been 
evaluated as 100 percent disabling during those periods 
(i.e., in May 1985 and in May 2000) under 38 C.F.R. § 4.30.  
The VA examiner in October 2005 acknowledged this fact.  
Nonetheless, and despite the pain medications and TENS unit 
prescribed for back pain and the veteran's use of a cane and 
wheelchair for spinal and lower extremity disability, there 
is no objective evidence of a bed rest prescription for the 
lumbar spine disability.  Thus, the Board is unable to 
conclude that the veteran's lumbar spine degenerative disc 
disease is marked by incapacitating episodes having a total 
duration of at least four weeks during a 12-month period to 
warrant a higher rating.  

The Board next addresses whether a higher rating under 
Diagnostic Code 5293 would result if chronic orthopedic and 
neurologic manifestations were separately evaluated.  As 
shown on VA examination and VA and private outpatient 
records, as described above, the orthopedic manifestations of 
the veteran's thoracolumbar spine disability consist of 
moderate limitation of motion prior to October 26, 2005, and 
severe limitation of motion beginning on October 26, 2005, 
which have been shown to be chronic and present constantly.  

Any pain localized to the lumbar spine region has already 
been evaluated under chronic orthopedic manifestations, and 
to separately rate back pain as a neurologic manifestation 
would violate the rule against pyramiding.  See 38 C.F.R. 
§ 4.14.  

In this case, lumbar disc disease is present, as shown on 
various VA and private reports of the lumbar spine.  VA 
examination reports of October 2000 and October 2005 indicate 
diagnoses of lumbar spinal stenosis (L1-L4) status post 
multiple decompressions and lumbar degenerative disc disease.  
Neurological findings on these examinations have previously 
been noted.  However, the neurologic impairment from the 
lumbar spine disability was not complete, so the veteran 
underwent a VA neurological examination in July 2007 to 
identify the nature of the neurological abnormalities.  

The examiner was asked to identify all neurological deficits 
and indicate whether such deficits were mild, moderate, 
moderately severe, or severe for the nerve affected.  The 
examiner reviewed the extensive file, examined the veteran, 
and concluded that there was no current evidence of 
radiculopathy at any level and no indication of spinal cord 
compression.  The examination did not reveal any evidence of 
neurological defect, and the examiner actually recommended 
that the veteran expand his profile of activity.  

Despite X-ray evidence of moderate degenerative disc disease 
of the lumbar spine, for example, clinical manifestations of 
a neurological nature related to the lumbar spine were not 
present.  

The assignment of a separate rating for neurologic 
manifestations resulting from the lumbar spine disc syndrome 
requires that the neurological signs and symptoms be present 
constantly, or nearly so.  The objective evidence, as 
described above, demonstrates that while neurologic 
complaints have been made throughout the appeal period, 
neurological manifestations attributable to the lumbar spine 
disability have not been demonstrated clinically for the 
period considered in this appeal.  In light of this, the 
Board finds that a separate rating for neurologic 
manifestations of the degenerative disc disease of the lumbar 
spine is not warranted.  Accordingly, the assignment of a 
higher rating would not result under Diagnostic Code 5293 on 
the basis of combining chronic orthopedic manifestations (20 
percent disabling prior to October 26, 2005 and 40 percent 
disabling from October 26, 2005) and neurologic 
manifestations (0 percent disabling).  

Under the evaluation criteria in effect prior to September 
26, 2003, the veteran does not meet the criteria for rating 
higher than 20 percent for the period prior to October 26, 
2005, and does satisfy the criteria for a 40 percent rating, 
and no higher, for the period beginning October 26, 2005.  



Criteria effective on September 26, 2003

The revised criteria effective on September 26, 2003, are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.  

Under the criteria for evaluating lumbosacral strain 
(Diagnostic Code 5237) and degenerative arthritis of the 
spine (Diagnostic Code 5242), a 20 percent evaluation 
requires forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation requires 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation requires unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation requires unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242. 

The revised or current criteria under the General Rating 
Formula for Diseases and Injuries of the Spine have 
accompanying notes, of which the pertinent ones are 
summarized as follows.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  
Unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision, 
restricted opening 


of the mouth and chewing, breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen, dyspnea or dysphagia, 
atlantoaxial or cervical subluxation or dislocation, or 
neurologic symptoms due to nerve root stretching.    

Additionally, under the General Rating Formula for Diseases 
and Injuries of the Spine, any associated objective 
neurologic abnormalities are evaluated separately under an 
appropriate diagnostic code.  In that regard, in evaluating 
peripheral nerve injuries, the rating schedule provides for 
evaluations extending from 0 percent up to 20 percent for 
mild incomplete paralysis, from 10 percent up to 40 percent 
for moderate incomplete paralysis, and from 20 percent to 70 
percent, all depending on the particular nerve or nerve group 
of the upper extremity that is affected.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8719.  The criteria for rating 
peripheral nerve injuries have been provided in the section 
above.  

In this case, as previously discussed, the medical evidence 
does not show that the veteran's lumbar spine disability 
involves loss of range of motion to the extent that forward 
flexion is 30 degrees or less for the period prior to October 
26, 2005.  And, as discussed previously, while there is 
evidence of forward flexion of the lumbar spine 30 degrees or 
less for the period beginning October 26, 2005, there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine for that same period.  His limitation of motion is such 
that for the criteria effective from September 26, 2003, his 
lumbar spine rating is properly evaluated as 20 percent, and 
no higher, prior to October 26, 2005, and as 40 percent, and 
no higher, from October 26, 2005.  

As noted, the revised or current Diagnostic Codes 5237 and 
5242 are for application with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  This implies that the factors for consideration 
under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
are now contemplated in the rating assigned under the general 
rating formula.  

Even if DeLuca factors are not contemplated in the current 
evaluation criteria, there is no credible objective evidence 
to demonstrate that pain on use or during flare-ups results 
in additional functional limitation to the extent that under 
these codes there would be forward flexion of the 
thoracolumbar spine to 30 degrees or less prior to October 
26, 2005, or unfavorable ankylosis of the entire 
thoracolumbar spine beginning October 26, 2005, for higher 
ratings.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

Painful motion was taken into account on the range of motion 
studies, such as when the VA examiner in October 2005 
specifically commented upon the additional limitation of 
motion attributable to pain.  

Further, the associated neurologic objective abnormalities, 
if evaluated separately, would not afford the veteran a 
higher rating.  The neurological symptoms have already been 
discussed.  In the Board's opinion, the neurological 
manifestations related to the lumbar spine were not 
objectively shown on evaluation.  Thus, a compensable rating 
is not in order under pertinent neurologic criteria.  

The application of the revised criteria of the General Rating 
Formula for Diseases and Injuries of the Spine would not 
result in a rating higher than 20 percent prior to October 
26, 2005, or a rating higher than 40 percent from October 26, 
2005.  

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  The former 
rating formula has been discussed in the preceding 
paragraphs.  The latter formula involves evaluating 
intervertebral disc syndrome based on the total duration of 
incapacitating episodes over the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  



As previously discussed and considered in relation to the old 
rating criteria, which is essentially the same as the current 
criteria, the medical evidence does not demonstrate that the 
veteran has incapacitating episodes having a total duration 
of at least four weeks during a period of 12 months.  
Therefore, a 40 percent rating is not warranted under the 
revised or current Diagnostic Code 5243, as it pertains to 
evaluation according to incapacitating episodes.

In summary, application of the revised or current criteria, 
effective from September 26, 2003, would not result in a 
rating higher than 20 percent for the period prior to October 
26, 2005, but that it does support a rating of 40 percent, 
and no higher, for the period beginning October 26, 2005, for 
the veteran's lumbar spine disability.  Accordingly, the 
Board finds a basis for the assignment of "staged" ratings 
under Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Service connection for a left knee disability to include as 
secondary to the service-connected lumbar spine disability is 
denied.  

A rating higher than 20 percent for the period prior to 
October 26, 2005, for discogenic disease and arthritis of the 
lumbar spine with laminectomy, partial facetectomy, and 
neuroforaminotomy, L2-L4, is denied.  

A 40 percent rating, for the period beginning October 26, 
2005, for discogenic disease and arthritis of the lumbar 
spine with laminectomy, partial facetectomy, and 
neuroforaminotomy, L2-L4, is granted, subject to the law and 
regulations governing the award of monetary benefits. 




REMAND

In its remand of June 2007, the Board requested a VA 
orthopedic examination to determine whether it was at least 
as likely as not that the right knee disability was due to 
injury during the veteran's period of service.  The VA 
examiner in July 2007 did not address the question posed in 
the remand, pertaining to the right knee. Under Stegall v. 
West, 11 Vet. App. 268, 271 (1998), a remand is necessary to 
ensure compliance with the Board's directive.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that the right knee disability is due 
to injury during the veteran's period 
of service from August 1966 to August 
1969.  There is no documentation of a 
right knee injury, there is evidence of 
a left thigh injury and left-sided 
sciatica.  The veteran's file should be 
made available to the examiner for 
review.  The examiner is asked to 
consider the report, dated in September 
2000, of L.S., M.D., and the VA medical 
examinations and opinions, dated in 
October 2000, October 2005, and July 
2007.

2. After the above development has been 
completed, the claim of service 
connection for a right knee on a direct 
basis should be readjudicated.  If the 
decision remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


